Petition of Willie Shinn for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Shinn v. Family Reserve Insurance Co., Ala.App.,.33 So.2d 741.
The writ of certiorari is denied. See Life  Casualty Ins. Co. of Tennessee v. Robinette, 101 Fla. 871, 132 So. 690; Life Casualty Ins. Co. of Tennessee v. Walters, 190 Miss. 761,198 So. 746, 200 So. 732. See, also, 1 Appelman Insurance Law and Practice, § 428.
Writ denied.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur.